 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDMercy-Memorial HospitalandNolan Smallwood,Petitioner and Hospital Employees' Division ofLocal79,ServiceEmployees InternationalUnion,AFL-CIO. Case 7-RD-197721 April 1986DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 9 March 1983 and the hearing offi-cer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows119 for and 95 against the Petitioner, with 7 chal-lenged ballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs and the Employer'sMotion for Summary Judgment and the Petitioner'sanswer in opposition to the motion, has adoptedthe Regional Director's findings and recommenda-tions,' and finds that a certification of representa-tive should be issued.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Hospital Employees' Divi-sion of Local 79, Service Employees InternationalUnion,AFL-CIO,and that it is the exclusive col-lective-bargaining representative of the employeesin the following appropriate unit:'In the absence of exceptionsthereto,we adopt, pro forma, the hear-ing officer's recommendationto overrule the Employer's Objection IIn adopting the hearing officer's recommendationthat the Employer'sObjection 3 be overruled, we emphasize that the bargaining unit in whichtheUnion faced a decertificationelectionhad recently been expandedand thatmost of the employees in the expanded unit were not unionmembers.The Union's 16 February 1983 letterto its membership, in ourview, was clearlya campaigndocumentaimed at bolsteringthe Union'ssupportWe also find that the Union's asking itsmembers to advise ofcoworkers'promanagementactivitiesisanalogous to anemployer'sasking its supervisors during an election campaign to let managementknow what theyhear(without, ofcourse, engagingin surveillance or in-terrogation)concerning employees'union sentimentsThe Union's re-questhere doesnot containany threat or hint of unlawful means Ac-cordingly, we conclude that the Unionwas entitled to utilize itsmember-shiplawfullyto obtain information helpful to its campaignThe Employ-er'sMotionfor SummaryJudgmentis therefore deniedWe disagree with the dissent's reliance on cases involving employer re-quests that employeesreport onthe unionactivities of fellow employeesWe also disagree withthe dissent's claim that we arefollowing a "doublestandard" The dissent overlooks the fact an "employer occupies a fardifferent position with regard to the coercive impact of its action uponemployeesthan doesa Union. The Board,recognizingthis difference, hasfrequently applied different standards to the actions of the employer thanithas to similaractions of unions "Louis-AllisCo v NLRB,463 F 2d512, 517 (7th Cir 1972)All full and regular part-time dietary aides, di-etary clerks, cook/bakers, housekeeping aides,porters, machine operators, nurses aides, order-lies,ward clerks, pharmacy aides, x-ray aides,laboratory aides, central supply aides, physicaltherapy aides, general maintenance and mainte-nance mechanics, employed by Employer at itsMercy Unit located at 718 N. Macomb Street,Monroe,Michigan; but excluding all Regis-tered Nurses, LPNs, GPNs, office clerical em-ployees, professional employees, technical em-ployees, supervisors and guards as defined inthe Act.CHAIRMAN DOTSON,dissenting.Contrary to my colleagues,Iwould find merit inthe Employer'sObjection 3 and would order thatthe election be set aside and a new election con-ducted.In my view,a letter exhorting employeesto engage in surveillance of their coworkers cannotbe dismissed as a "campaign document,"nor can itbe successfully analogized to an employer's lawfulrequest-uncommunicated to its employees-of itssupervisors to apprise management of any informa-tion they receive concerning employees' union sen-timents.The Union's 16 February 1983 letter to its mem-bership states,in pertinent part:As the elction[sic] date grows nearer,it is ouropinion that the Hospital management's effortto confuse and deceive your co-workers willincrease.We urge that any questions you havebe directed to one of the contract negotiatingcommittee members or your Union BusinessRepresentative.. . . If any of yourco-workersare assisting the Hospital management, we urgeyou tonotify our officeimmediately.[Emphasisadded.]Although the Union allegedly made this requestbecause it sought assistance in determining whetherthe decertification petition was tainted by supervi-sory participation,the letter which the employeesreceived did not convey this limited message, asthe hearing officer herself found.Rather, in thecontext of the decertification election conductedhere,the union letter constituted a veiled threat todiscipline those members disloyal to its interests.Furthermore,the urgency of this matter,as set outin the letter, could not fail to underscore in theminds of union members that they risked adverseconsequences by failing to supportthe Union. Al-though the letter does not indicate what disciplinewould be imposed on dissident members, articleXVI of itsconstitution and bylaws,as revised andamended in 1980,grants the Union the authority to279 NLRB No. 56 MERCY-MEMORIAL HOSPITALexpel or fine its members for "gross disloyalty orconduct unbecoming a member."The threat ofsuch retaliation against dissident union members isjust as serious as a threat from an employer toprounion employees.In either instance,such con-duct tends to interfere with employees'free exer-cise of their Section 7 rights.My colleagues, bytheir contrary holding,create a double standard:361one that finds such conduct unlawful for employ-ees,' but not for unions.In the present case, it is clear that this conductcould have affected the outcome of the electionsince at least 40 percent of the eligible voters wereunion members. For these reasons, I conclude thatthe interest of employee free choice will best beserved by the direction of a second election.ISee, e g,Headquarters PlazaHotel,276NLRB925 (1985),J HBlock & Co,247 NLRB 262 (1980).